GATES, J.
(dissenting). The rule announced in the foregoing opinion and in the Castlewood case takes the burden of proof from the petitioner, where it should belong, and places it upon the city, where it should not belong.
I think the facts in this case bring it within the reasons for not granting the petition in Qualey v. City of Brookings, 18 S. D. 581, 101 N. W. 713:
“The only apparent benefit that the petitioners would derive from having ‘the territory excluded would be a lessening of the burden of taxation. But such a benefit to them would not be a sufficient compensation for depriving the city of its territory, and -subjecting it to the inconveniences that it must sustain by reason of such loss, and the restriction of the city in the exercise of its -corporate and police powers in the protection of the health and -comfort of its citizens.”
At any rate the segregation should not be made without providing that the land segregated should be chargeable with the payment of its fair share of the bonded debt of the city of Alexandria.
I' think the judgment appealed from should be affirmed.-